Citation Nr: 9910163	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  91-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether facial and head lacerations sustained by the 
veteran in a motor vehicle accident in service were incurred 
in the line of duty.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an increased rating for a chronic 
lumbosacral strain with discogenic disease, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from November 1979 to September 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1990 
by the Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).  The RO denied entitlement to service 
connection for head and facial lacerations on the basis that 
the injuries were attributable to the veteran's own willful 
misconduct.  The RO also denied service connection for a back 
disorder and an acquired psychiatric disorder.  The RO 
granted service connection for residuals of right hand 
injuries, and assigned a noncompensable rating.  

The Board remanded the case for additional development in 
March 1992.  The RO subsequently increased the rating for the 
veteran's right hand disorder from noncompensable to 10 
percent.  Subsequently, in April 1996, the Board confirmed 
the 10 percent rating for the veteran's right hand disorder.  
Therefore, that issue is no longer on appeal.  The Board 
remanded the other three issues for additional development.  

In a decision of October 1996, the RO granted service 
connection for a chronic lumbosacral strain with discogenic 
disease, and assigned a 10 percent rating.  The RO confirmed 
the previous decisions with respect to willful misconduct and 
service connection for an acquired psychiatric disorder.  
Subsequently, in November 1998, the RO increased the rating 
for the veteran's back disorder to 40 percent.  The case has 
now been returned to the Board for further appellate review.  

The record shows that the veteran was advised by letter in 
January 1999 that his case was being returned to the Board.  
Later in January and February 1999, the veteran's 
representative submitted additional items of evidence which 
were not previously considered by the RO and which were not 
of record when the RO issued the most recent supplemental 
statement of the case in November 1998.  The Board notes that 
these items of evidence were received within the 90 day time 
period for submission of new evidence as outlined in 38 
C.F.R. § 20.1304 (1998).  The Board observes that there is a 
waiver of RO consideration of this new evidence as required 
under 38 C.F.R. § 20.1304(c) (1998).  Accordingly, the Board 
accepts the new evidence for consideration in connection with 
the veteran's appeal.


FINDINGS OF FACT

1.  The veteran sustained injuries on November 8, 1982, as a 
result of a motor vehicle collision.

2.  The collision resulted from the veteran's alcohol 
intoxication.

3.  The act of operating an automobile while intoxicated 
amounted to willful misconduct.

4.  The veteran has not presented any competent evidence of a 
link between a current psychiatric disorder and his period of 
service.

5.  The chronic lumbosacral strain with discogenic disease is 
productive of pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran's injuries resulted from his own willful 
misconduct, and were not, therefore, incurred in the line of 
duty.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.1, 3.301 (1998).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for a 60 percent disability rating for a 
chronic lumbosacral strain with discogenic disease are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether Facial And Head Lacerations Sustained By The
 Veteran In A Motor Vehicle Accident In Service
 Were Incurred In The Line Of Duty.

The veteran contends that the RO made a mistake by concluding 
that his injuries were not incurred in the line of duty.  He 
argues that the auto accident did not result from willful 
misconduct.  He states that he was not intoxicated when the 
accident occurred.

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
medical treatment records from immediately after the 
collision, including the results of a blood alcohol level 
test.

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. § 3.301 
(1998).  An injury or disease will be presumed to have been 
incurred in the line of duty unless the preponderance of the 
evidence establishes that it was due to willful misconduct.  
See Smith (Cynthia) v. Derwinski, 2 Vet. App. 241, 244 
(1992); Myore v. Brown, 9 Vet. App 498, 503 (1996).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
reckless disregard for its probable consequences.  Mere 
technical violation of police regulations or ordinances per 
se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  See 38 C.F.R. 
§ 3.1(n) (1998).  The simple drinking of alcoholic beverage 
is not itself willful misconduct.  However, if in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in the 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
See 38 C.F.R. § 3.301(c)(2) (1998).  

The veteran was involved in an automobile accident on 
November 8, 1982, in which he sustained injuries to the head.  
An emergency room medical record from the Depaul Hospital 
dated November 8, 1982, shows that the veteran was seen at 
2:25 a.m. following an auto accident.  The notes included a 
reference to "ETOH" indicating that the veteran had 
consumed alcohol.  It was also noted that he was belligerent 
and required frequent restraint by the personnel.  The 
diagnoses included ETOH abuse.  After being treated, he was 
transferred to a Navy medical facility.

Similarly, a service hospital discharge summary dated in 
November 1982 shows that the veteran was a 23 year old male 
who was admitted as a transfer from the Depaul Hospital with 
a history of facial lacerations secondary to a motor vehicle 
accident.  The admission diagnosis was multiple trauma 
secondary to alcohol intoxication.  It was stated that the 
veteran was intoxicated and apparently ran a car into a tree 
and his face hit the windshield.  The veteran had no 
recollection of the accident or the events surrounding it.  
It was noted that he had initially seen at the Depaul 
hospital where he reportedly was belligerent, abusive, and 
violent with the hospital staff.  He was then transferred to 
the Naval Hospital for facial lacerations which were sutured 
in the emergency room.  He was then admitted for observation.  
It was noted that he was on active duty with the Navy and had 
a history of heavy alcohol use.  He denied tobacco and drugs.  
A review of systems was unobtainable on admission because of 
lack of cooperation secondary to intoxication.  Physical 
examination revealed multiple facial lacerations.  The rest 
of the physical examination, including neurological 
examination, was completely within normal limits.  Laboratory 
results included a serum ethanol test of .17.  During the 
hospital course, it was noted that on the second day the 
veteran's intoxication cleared and he complained of right eye 
pain.  Evaluation by an ophthalmologist revealed a 
superficial corneal abrasion.  Serial neurologic examination 
was within normal limits.  He was discharged to full duty.  
No follow-up was indicated.  It was recommended that he be 
interviewed by CAAC (Counseling and Assistance Center) at 
parent command.  The discharge diagnoses were multiple facial 
lacerations and multiple contusions.  

The Board also notes that a laboratory report shows that a 
sample was drawn from the veteran on November 8, 1982, at an 
unspecified time.  It was stated, however, that this was 
accomplished in the "ER".  The lab test result for ethanol 
was 170.  The record also bears a stamp which included the 
word "chemistry" and the date November 9 and the time 
"5:17".  

In a report of accidental injury given by the veteran to the 
VA in October 1989, the veteran stated that the accident in 
service occurred while he was on liberty, but that alcoholic 
intoxicants were not involved in the accident.  He stated, in 
essence, that he had decided to take his own life and 
purposefully ran his car into a telephone pole.  

After weighing all of the evidence, the Board finds that the 
veteran was intoxicated at the time of the accident.  The 
Board finds that the objective evidence such as the treating 
physician's assessment that the veteran was intoxicated and 
the blood serum alcohol level test outweigh the testimony 
which the veteran presented in support for his claim for 
monetary benefits.  The Board notes that there is no 
competent evidence to show that the blood test was rendered 
invalid by the possibility that it may not have been tested 
until the day following the accident.  

The Board also finds that the veteran's willful misconduct in 
the form of operating a vehicle while intoxicated proximately 
caused the collision.  The Board notes that the veteran's own 
statements regarding other possible causes of the accident 
are contradictory and, therefore, lack credibility.  In this 
regard, the Board notes that on various occasions the veteran 
has set forth differing explanations as to the cause of the 
accident.  For example, in a letter received in April 1993, 
the veteran stated that the auto accident happened after he 
was chased by two other sailors driving "a 1966 Green Chevy 
Impala."  Later, in a letter dated in September 1993, the 
veteran reported that the accident occurred after he was 
pursued by other sailors who were driving a truck.  The Board 
notes that the inconsistencies in the veteran's accounts 
greatly reduce the credibility of those accounts.

The Board has also noted a letter from a Navy Chaplain to the 
veteran's father dated November 5, 1982, (a few days before 
the auto accident) which shows that, in response to the 
veteran's father's concerns regarding the possibility of the 
veteran's increased alcohol consumption, the Chaplain had 
spoken with the veteran's supervisor who stated that he had 
not noticed any alcohol related incidents, but said that he 
would have a heart to heart talk with the veteran.  The Board 
notes that this letter neither proves nor disproves that the 
veteran's auto accident was due to intoxication.

The Board also finds that the act of operating an automobile 
while intoxicated constituted willful misconduct as defined 
in 38 C.F.R. § 3.1(n) (1998).  It is an act involving 
conscious wrongdoing.  The act of driving while intoxicated 
is a known prohibited action.  A driver who operates a 
vehicle while intoxicated has engaged in deliberate or 
intentional wrongdoing with knowledge or wanton disregard to 
its probable consequences.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and the line of duty 
presumption has been rebutted.  The collision was due to the 
veteran's own willful misconduct.  Accordingly, the Board 
concludes that the injuries sustained by the veteran in an 
automobile accident on November 8, 1982, were not incurred in 
the line of duty.


II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran's service medical records do not contain a 
diagnosis of an acquired psychiatric disorder.  Although it 
was noted in January 1980 that the veteran reported having a 
nervous feeling, no diagnosis was rendered.  Similarly, 
although the veteran reported feeling anxiety shortly after 
his auto accident in November 1982, this complaint was not 
noted to have been attributable to a psychiatric disorder.  
Furthermore, the report of a medical examination conducted in 
September 1983 for the purpose of the veteran's separation 
from service shows that psychiatric evaluation was normal.  

The Board has noted a contention by the veteran that the 
presence of a psychiatric disorder in service is evidenced by 
the fact that a hospital summary dated in November 1982 shows 
that the veteran was referred for evaluation by the CAAC.  
The hospitalization during which the referral was made, 
however, was for treatment of injuries which the veteran 
sustained while driving while intoxicated (as discussed 
above).  The records from that hospitalization do not contain 
a diagnosis of a psychiatric disorder.  In that context, it 
is clear that the referral was for alcohol counseling rather 
than for treatment of a psychiatric disorder.   

The Board also finds that there is no evidence of the 
presence of a psychosis being manifest within one year after 
separation from service.  The earliest post-service medical 
treatment records demonstrating the presence of an acquired 
psychiatric disorder are from many years after separation 
from service.  For example, a VA outpatient treatment record 
dated in August 1987 shows that the veteran reported hearing 
voices.  The diagnosis was paranoid schizophrenia.  Although 
the record shows that the veteran gave a history of having 
heard the voices while in the Navy, that history is not 
enough to support the claim.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The appellant's own opinion that he developed a psychiatric 
disorder that was related to service is not enough to support 
the claim.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a claimant does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the claimant presents 
only lay testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

The report of a mental examination conducted by the VA in 
July 1996 shows that the examiner reviewed the veteran's 
history and examined him.  The diagnosis was schizophrenia, 
in partial remission.  Rule out organic personality disorder.  
The examiner stated that, with respect to the question of 
whether the veteran's current problems would be related to 
his military service, he had a hard time understanding how 
the veteran's current schizophrenia was related to service.  
He further stated that he felt that some of the veteran's 
impulsivity and poor social interactions could come from a 
head injury, and that was why he diagnosed the veteran as 
possibly having an organic personality disorder.  The Board 
notes, however, that this opinion does not provide any 
support for the veteran's claim for service connection for a 
psychiatric disorder because the examiner is simply stating 
that some of the veteran's current symptoms might be related 
to an injury in service which, for reasons explained above, 
has already been determined by the VA as having been due to 
the veteran's own willful misconduct.  

With respect to the veteran's contention that the claim for 
service connection for a psychiatric disorder should be 
granted on the basis that he developed post-traumatic stress 
disorder, the Board finds the claim is not well grounded as 
the medical evidence containing diagnoses of post-traumatic 
stress disorder, such as a private medical record dated in 
June 1996, are all based on an unsubstantiated history of a 
stressor.  The claimed stressor involves an alleged incident 
in which the veteran saw an officer strike and kill another 
serviceman.  Not only is the claimed stressor uncorroborated 
by any objective evidence, but it is specifically 
contradicted by statements previously made by the veteran.  
For example, a letter written by the veteran while he was in 
service contains a completely different account of the 
details of his friend's death.  In the letter, he stated that 
the had been feeling bad because a friend of his was found 
dead in bed.  He noted that the friend drank a lot and took 
drugs.  The veteran also specifically stated that he was not 
with the friend at the time as he was "in a different 
section."  Similarly, some of the veteran's early 
psychiatric treatment records contain a history given by the 
veteran of the other serviceman having died due to being 
overworked.  Thus, the recent diagnoses of post-traumatic 
stress disorder, which are based on the false history of 
seeing someone get violently killed, do not provide any 
support for the veteran's claim because an opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200 (1994).  

Because the claim is not well-grounded, the VA is under no 
duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
The Board notes that the appellant is free to present 
evidence such as a medical opinion linking any current 
disability with his period of service.

III.  Entitlement To An Increased Rating For A Chronic 
Lumbosacral Strain With Discogenic Disease, Currently Rated 
As 40 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 40 percent for his 
chronic lumbosacral strain with discogenic disease.  He 
states that the disorder causes a great deal of pain in his 
back and legs.  He also states that he has lost time from 
work due to the disorder.  He asserts that the VA 
examinations were inadequate to demonstrate the full severity 
of his back disorder.

Generally, a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  The veteran's 
allegations have well grounded this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings and all medical opinions necessary to 
assess the severity of the veteran's service-connected low 
back disorder.  The Board further notes that the veteran has 
declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  Again, however, 
Diagnostic Code 5292 does not provide for a rating higher 
than 40 percent.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the severity of the low back 
disorder includes VA outpatient medical treatment records 
which show that the veteran has been treated for complaints 
pertaining to his back on a number of occasions.  For 
example, a physical therapy note dated in May 1993 shows that 
the veteran complained of constant low back pain with 
tingling and numbness down his left leg to his foot.  His 
gait and trunk movements were essentially unguarded.  The 
lumbosacral range of motion was limited, and it was noted 
that he had to use his hands to get back to an upright 
position.  Straight leg raising was to 10 degrees on the left 
and 20 degrees on the right.  Gross muscle strength was 
diminished in both lower extremities.  The assessment was 
that rehabilitation potential was limited, and that the 
veteran had been treated in the past with limited results.  

The report of an examination of the veteran's spine conducted 
by the VA in July 1996 shows that he gave a history of 
injuring his back in service in 1981 or 1982 when picking up 
a heavy brass object and noticing the sudden onset of back 
pain.  He said that he still got pain in his right lower 
extremity.  He said that he took Motrin for his pain and 
stated that he remained stiff in the morning.  He states that 
he had trouble lifting, bending, sitting and squatting.  He 
said that he urinated frequently, but did not know if this 
was due to his back condition.  He stated that his bowels 
were okay.  Physical examination revealed that he was able to 
walk on his heels and toes with a moderate degree of 
difficulty.  Range of motion was flexion at the waist to 75 
degrees, extension to 15 degrees, lateral bending to 30 
degrees on the right and on the left, and rotation to 50 
degrees on the right and on the left.  The strength of the 
extensor hallucis longus muscles was adequate and equal 
bilaterally.  The dorsum of the entire foot exhibited sensory 
loss.  Each calf measured 17 inches.  The final diagnosis was 
chronic strain of the lumbosacral spine and discogenic 
disease of the lower back at the level of L5 and S1, at least 
causally related to a spine injury sustained aboard ship 
while on active duty.   

A VA radiology report dated in July 1996 shows that an x-ray 
of the veteran's lumbar spine was interpreted as showing that 
disc space narrowing was present at L4-5 and L5-S1 indicating 
degenerative disc disease.  There was also considerable facet 
joint hypertrophy at the same levels.  There was probably 
also stenosis at L4-5.  The impression was degenerating discs 
and facet joint hypertrophy.  

The report of a spinal cord examination conducted by the VA 
in August 1996 shows that the veteran gave a history of a 
head injury in service and also complained of lower back 
pain.  He denied having bladder or bowel incontinence.  On 
physical examination, the veteran was muscular and somewhat 
obese.  He was five feet and one inch tall and weighed about 
250 pounds.  His gait was normal and Romberg test was 
negative.  His general mobility was good without involuntary 
movement.  His strength was 5/5 in the upper and lower 
extremities.  He had normal and symmetrical reflexes.  
Sensory perception was intact.  The remainder of the 
examination was unremarkable.  The clinical assessment was 
that the examination did not show any focal neurological 
abnormality.  It was noted that he had some symptomatology 
compatible with head trauma. 

A letter from Bipin C. Shah, M.D., dated in May 1996 shows 
that the veteran was seen for complaints of persistent low 
back pain for the prior 15 years. Intermittently, it got 
quite worse, and it was progressively getting worse in terms 
of the severity, duration and its intensity.  The veteran 
could hear a cracking sensation in the back when he moved his 
back.  There was mild radiation of pain into the leg area.  
Valsalva maneuvers like coughing, sneezing or straining at 
stools did not aggravate the pain.  There were no sphincteric 
disturbances in terms of incontinence or urgency of stools or 
urine.  The veteran denied any significant paresthesias or 
weakness.  It was noted that the veteran was fairly high 
strung and was on medications secondary to post-traumatic 
stress disorder.  The veteran's medical history revealed that 
he did not have any previous operations.  On examination, it 
was noted that the veteran was well built and nourished.  He 
was a little bit on the overweight side.  He was able to 
ambulate quite well.  He had good strength of the various 
muscle groups of the lower extremities.  There was no wasting 
or fasciculations seen.  Sensations were intact to pin prick 
over all of the dermatomes.  Deep tendon reflexes were 1+ and 
symmetrical.  Straight leg raising and reverse straight leg 
raising were negative.  Lumbosacral spine mobility was 
moderately restricted.  It was stated that the veteran was 
afraid to move because of the increasing pain.  The examiner 
concluded that the veteran's predominant problem was 
extensive arthritic changes in the lower back because of his 
hard work for many years.  The examiner stated that he 
doubted that he would find anything "surgical" but noted 
that the veteran's pain was quite disabling to him, and 
recommended an MRI.  

A medical report from Bipin C. Shah, M.D., dated in June 1998 
shows that the veteran was seen for severe degeneration of 
the lumbar spine with mild to moderate stenosis.  He was seen 
previously and advised to continue conservative treatment 
with weight reduction, reasonable exercise, avoiding heavy 
lifting and bending, and to take mild analgesic medications.  
The veteran reported that he was taking about 15 Motrin 
tablets a day, each with 400 milligrams, and was told that 
this was quite a high dose and that he should really cut 
down.  The veteran complained of having radiating pain into 
the right leg.  Valsalva maneuvers did not aggravate the 
pain.  There were no sphincteric problems.  Examination of 
the back and lower extremities revealed that strength was 
intact in the various muscle groups of the lower extremities.  
Sensations were diminished distally in both legs over the L5-
S1 distribution.  Reflexes were 1/2+ and symmetrical.  Straight 
leg raising test was positive on the right at 60 degrees, and 
on the left at 40 degrees.  The veteran was unable to walk on 
his toes and heel walking was only slightly possible.  
Lumbosacral spine mobility was restricted in all directions, 
particularly in extension.  The physician concluded that the 
veteran's back pain was more related to degenerative 
arthritis and possible stenosis.  His symptoms were getting 
worse and, in view of this, an MRI was recommended to see if 
there was any further progression of his stenosis.  

The report of an MRI of the veteran's spine performed by the 
IDE Group in July 1998 shows that the impression was (1) mild 
bulging of the annulus fibrosis and a small central disc 
protrusion noted at the L1-2 level which mildly compresses 
the anterior dural sac; (2) mild to moderate combined central 
spinal stenosis at the L3-4 level and moderate-severe 
combined central spinal stenosis at the L4-5 level, and a 
small disc extrusion is again noted at the L3-4 level; and 
(3) mild degenerative bulging of the annulus can be seen at 
the L5-S1 level.  

A letter from Bipin C. Shah, M.D., to another physician, 
dated in December 1998, contains the following information:

This is a follow-up report on [the 
veteran].  He did go for pain management 
at the VA Center and did get some 
epidural injections, however, he persists 
with his low back pain, pain in both 
knees and ankles, right more than left.  
He continues to take a very large dose of 
Motrin and I again cautioned him not to 
take so much and you may want to look 
into this and prescribe some other 
medications if you feel that would 
benefit him.  He continues to work, but 
he is in quite a bit of pain and gets 
muscle spasms.  

On examination, he has mild weakness 
distally secondary to the pain he is 
having.  The knee reflexes were 1+, ankle 
reflexes were 1/2+.  Sensations are intact 
to pin prick over all the dermatomes.  
Straight leg raising tests are negative.  
Lumbosacral spine mobility is restricted 
significantly, particularly in flexion 
about 30 degrees, extension 10 degrees, 
right and left lateral bending were also 
limited.  He has tenderness in the back 
area and muscle spasms.  

Patient's MRI earlier did reveal 
significant degenerative changes at L4-5 
and facet joint changes and he has some 
stenosis in the lumbar region.

Patient persists with his low back and 
leg pains and there has been a 
progressive increase in his pain.  He 
does have pronounced intervertebral disc 
syndrome with persistent symptoms of 
sciatic neuropathy and does have 
demonstrable muscle spasms and he has 
very little relief of his symptoms and 
takes a lot of Motrin.

I would recommend that he be referred and 
managed at the pain clinic with various 
physical therapy measures, epidural 
injections, various other medications and 
other things that they can offer him.  
From a surgical aspect, I really do not 
feel I can help him, however, he may want 
to consider going for a second opinion, 
particularly if for a fusion.  

I believe patient's disability needs a 
higher evaluation from the VA based on 
his persisting symptomatology, 
examination findings as enumerated 
earlier and no relief of the symptoms 
with the pain medications.  He has also 
tried epidural injections and other 
measures through VA, which has also not 
helped him.  Considering all these 
aspects, I believe that his disability 
[should] be given a higher evaluation.

After considering all of the evidence, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the manifestations of the service-connected low back 
disorder most closely approximate the criteria for a 60 
percent disability rating under Diagnostic Code 5293.  In 
this regard, the Board finds that the disorder is productive 
of pronounced intervertebral disc syndrome.  This finding is 
particularly supported by the most recent medical evidence 
from Dr. Shah.  Accordingly, the Board concludes that the 
criteria for a 60 percent disability rating for a chronic 
lumbosacral strain with discogenic disease under Diagnostic 
Code 5293 are met. 

The Board notes that this is the highest rating available 
under that diagnostic code, and there is no indication in the 
record that any other diagnostic code is applicable.  The 
Board further finds that the 60 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  The Board 
also notes that the evidence does not reflect the existence 
of lower extremity neurological deficits such as drop foot 
which might warrant a separate compensable rating.  See 
Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 60 percent for a low back disorder are not met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1998).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to this 
disability or that he has lost substantial periods of time 
from work.  Under the circumstances, the Board concludes that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  The veteran's facial and head injuries were not incurred 
in the line of duty.  The appeal is denied.

2.  Service connection for an acquired psychiatric disorder 
is denied.

3.  A 60 percent rating for a chronic lumbosacral strain with 
discogenic disease is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

